IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10335
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


CARL DAVID CROWELL,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:00-CR-42-1
                       --------------------
                         October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Carl David Crowell appeals his sentence following his guilty

plea conviction for possession with the intent to distribute more

than 50 grams of methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(A).   Crowell contends that the district

court clearly erred in sentencing him based on the Presentence

Report’s (PSR) “actual” d-methamphetamine calculation.   He argues

that, because he was unable to find an independent chemist with

the ability to test for drug purity, he could not rebut the PSR’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-10335
                               -2-

drug purity findings and was therefore denied due process.

Crowell further asserts that the district court erred in

admitting a Drug Enforcement Administration (DEA) lab report

because 1) the report constituted unreliable hearsay evidence and

2) the admission of the report violated Crowell’s right of

confrontation/cross examination.

     We have reviewed the record and briefs submitted by the

parties and hold that the district court did not clearly err in

admitting the DEA lab report and in basing Crowell’s sentence on

the PSR’s “actual” d-methamphetamine calculation.   See United

States v. Alford, 142 F.3d 825, 831 (5th Cir. 1998); United

States v. Davis, 76 F.3d 82, 84 (5th Cir. 1996); United States v.

Vital, 68 F.3d 114, 120 (5th Cir. 1995).

     AFFIRMED.